2017 UT App 12



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF S.K.A,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                             S.K.A.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                    Memorandum Decision
                       No. 20150918-CA
                    Filed January 20, 2017

     Third District Juvenile Court, West Jordan Department
             The Honorable Elizabeth A. Lindsley
                           No. 1032415

          Monica Maio and David L. Johnson, Attorneys
                        for Appellant
           Sean D. Reyes and Jeffrey S. Gray, Attorneys
                          for Appellee

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
    Decision, in which JUDGES STEPHEN L. ROTH and JILL M.
                     POHLMAN concurred.

CHRISTIANSEN, Judge:

¶1    S.K.A. appeals the juvenile court’s dispositional order,
which included suspended jail time. We affirm.

¶2     In April 2015, when S.K.A. was seventeen years old, the
State filed a delinquency petition in the juvenile court alleging
that S.K.A. had committed assault, an offense that would be a
class B misdemeanor if committed by an adult. See Utah Code
Ann. § 76-5-102(1), (2) (LexisNexis 2012). The State later alleged
                           In re S.K.A.


that S.K.A. was in contempt of court for failing to appear at a
hearing related to the assault, and the juvenile court issued a
warrant for S.K.A.’s detention.

¶3     At a pretrial hearing held in October 2015, after S.K.A.
had turned eighteen, he admitted to the assault, and the court
dismissed the contempt allegation. At the hearing, a Utah
Division of Child and Family Services (DCFS) representative
remarked that given S.K.A.’s age, history, and nature, S.K.A.
“would probably be best served through [DCFS’s] aftercare”
program “rather than [by] . . . remaining in [DCFS] custody.”
S.K.A.’s probation officer remarked that S.K.A. “was gone [from
his home placement] for two to three months” and that he
“[c]learly . . . does not want to be in State custody anymore.” She
expressed concern that “keeping him in custody is just going to
maybe make him run some more or just fly under the radar.”
She further observed that S.K.A. “owe[d] a lot of community
service hours” and asked “that those be converted to a fine, and
a fine on [the assault offense] as well as restitution to be taken
under advisement.” The guardian ad litem stated that S.K.A.
“want[ed] to be released from DCFS’s custody” and that he was
“not interested in any of the support that being in state custody
can offer him.” Finally, S.K.A.’s attorney commented that S.K.A.
“really isn’t interested in any help from DCFS. He would like to
be terminated. His plan is to return to his father’s home, if the
Court, indeed, terminates DCFS custody.” S.K.A.’s attorney
further stated, “We don’t believe—because this allegation
happened when [S.K.A.] was under the age of 18, we don’t
believe the court has the authority . . . to order jail as a
dispositional sentence.”

¶4     The juvenile court ultimately released S.K.A. from DCFS
custody; converted S.K.A.’s ninety-nine remaining community
service hours into a $495 fine; fined S.K.A. an additional $325 for
the assault; and sentenced S.K.A. to ten days in the Salt Lake
County Jail, “suspended upon compliance with court orders.”
S.K.A. appeals.


20150918-CA                     2                2017 UT App 12
                            In re S.K.A.


¶5      S.K.A. contends that the juvenile court “erred in
concluding that the Salt Lake County Jail constitutes an
‘alternative to detention’ under Utah Code section
78A-6-117(2)(f).” “Whether a juvenile court properly interpreted
a statute presents a question of law that we review for
correctness.” In re O.P., 2016 UT App 181, ¶ 5, 380 P.3d 69
(citation and internal quotation marks omitted).

¶6     Utah Code section 78A-6-117 states, in relevant part: “The
court may commit a minor to a place of detention or an
alternative to detention for a period not to exceed 30 days subject
to the court retaining continuing jurisdiction over the minor.
This commitment may be stayed or suspended upon conditions
ordered by the court.” 1 Utah Code Ann. § 78A-6-117(2)(f)(i)
(LexisNexis 2012). Thus, pursuant to section 78A-6-117, the
juvenile court was permitted to commit S.K.A. to either “a place
of detention or an alternative to detention.” See id.

¶7     The question, then, is whether adult jail constitutes either
“a place of detention or an alternative to detention.” See id. This
court recently resolved this exact question in In re O.P., 2016 UT
App 181.

¶8     In that case, we concluded that under the relevant
statutory provisions, an adult jail cannot be considered “a place
of detention”:

       The Juvenile Court Act defines detention, in part,
       as “secure detention as defined in Section
       62A-7-101 for the temporary care of a minor who
       requires secure custody in a physically restricting


1. “‘Minor’ means: (a) a child; or (b) a person who is: (i) at least
18 years of age and younger than 21 years of age; and (ii) under
the jurisdiction of the juvenile court.” Utah Code Ann. § 78A-6-
105(24) (LexisNexis Supp. 2014).




20150918-CA                     3                 2017 UT App 12
                             In re S.K.A.


       facility.” “Secure detention,” as defined by section
       62A-7-101, requires “a facility operated by or under
       contract with the division [of Juvenile Justice
       Services].” An adult jail is not such a facility . . . .

In re O.P., 2016 UT App 181, ¶ 7 (alteration in original)
(citations omitted). But we then concluded that adult jail is a
permissible “alternative to detention.” See Utah Code Ann.
§ 78A-6-117(2)(f)(i). More specifically, “[b]ecause jail cannot be
considered a place of detention under section 78A-6-117, it
follows that jail is something different from a place of detention.
Or, at least according to the ordinary usage of the term
‘alternative,’ it is an alternative to detention.” In re O.P., 2016 UT
App 181, ¶ 8; see also id. (observing parenthetically that
“alternative” is defined as “offering or expressing a choice” or
“different from the usual or conventional” (citation and internal
quotation marks omitted)). We further observed that our
legislature has outlined several specific instances “in which jail
may be an appropriate option for the juvenile court to consider.”
Id. (citing as examples Utah Code sections 78A-6-113(8)(a)–(b),
78A-6-1101, 62A-7-201(1), and 62A-7-201(2)(a)). Finally, we
observed that a juvenile court’s authority to commit a minor to
an alternative to detention is not unlimited—“juvenile courts
may only make use of alternatives to detention that are
consistent with the purposes of the juvenile court.” Id.; see also
Utah Code Ann. § 78A-6-102(5) (LexisNexis 2012) (setting forth
the purposes of the juvenile court). Ultimately, we concluded
that “the legislature has conferred on juvenile courts the
authority to confine a minor to jail in certain circumstances.” In
re O.P., 2016 UT App 181, ¶ 8.

¶9     “Horizontal stare decisis . . . requires that a court of
appeals follow its own prior decisions.” State v. Menzies, 889 P.2d
393, 399 n.3 (Utah 1994); see also id. (“This doctrine applies with
equal force to courts comprised of multiple panels, requiring
each panel to observe the prior decisions of another.”). “[A]
panel may overrule its own or another panel’s decision where


20150918-CA                      4                  2017 UT App 12
                           In re S.K.A.


the decision is clearly erroneous or conditions have changed so
as to render the prior decision inapplicable.” Id. (citation and
internal quotation marks omitted). Neither of those exceptions
applies here, and we are therefore bound by our previous
decision in In re O.P.

¶10 The only remaining question is whether, under the
specific circumstances of this case, the juvenile court acted
within its authority when it sentenced S.K.A. to suspended jail
time. One of the pronounced purposes of the juvenile court is to
“promote public safety and individual accountability by the
imposition of appropriate sanctions on persons who have
committed acts in violation of law.” Utah Code Ann.
§ 78A-6-102(5)(a).

¶11 The record on appeal indicates that the offenses related to
the case at bar were not S.K.A.’s only offenses. Indeed, as the
State observes, “[i]n the previous year and a half, S.K.A. had
been adjudicated for possession of marijuana, possession of drug
paraphernalia, truancy, contempt for refusing to comply with
the court’s order to participate in early intervention, [and]
contempt for leaving his Proctor Home in the middle of the night
without permission.” For several of those offenses, the juvenile
court had ordered S.K.A. to complete a number of community
service hours, ninety-nine of which remained unperformed on
the date of the pretrial hearing. And, as the State further
recognizes, “S.K.A. had been in and out of juvenile detention,
had demonstrated an ability to escape that custody in the past,
and [had] expressed his wish that he no longer remain in DCFS
custody.” In apparent recognition of S.K.A.’s aversion to DCFS
services, his desire to be removed from DCFS custody, and his
probation officer’s recommendation regarding the outstanding
community service hours, the juvenile court released S.K.A.
from DCFS custody and converted his ninety-nine remaining
community service hours into a $495 fine. Specifically, the court
stated:




20150918-CA                    5                2017 UT App 12
                            In re S.K.A.


       Well, [S.K.A.], you know, here’s the thing. You
       don’t work when you do have a job. The court
       report says that your dad was given bus tokens
       from [the DCFS representative] so you could get
       back and forth to work. You didn’t. You show up
       with a dog. You don’t have money to live, but you
       have a dog. Your dad thinks you’re smoking dope
       in the garage.

             You’re not going to have a place to live. You
       don’t have the skills to live on your own, but
       you’re also not willing to stay where we need to
       get you those skills.

             I’m not going to force DCFS to try to give
       you services . . . if you’re just going to walk away.
       I’m going to terminate DCFS custody and
       guardianship.

       ....

                I’m going to convert the 99 outstanding
       community service hours to a fine in the amount of
       $495. For [the assault offense], there’s a $325
       fine. . . .

The court then stated that it was “going to order 10 days in the
Salt Lake County Jail, which are suspended.” The court told
S.K.A., “I am not sending you to jail today. But if you violate the
court order by not getting your fines and fees paid at the time, you
could be going to jail.” (Emphasis added.) Although not explicit,
the juvenile court’s imposition of suspended jail time appears to
have been an effort to encourage S.K.A. to timely pay his fines,
which the court had imposed in lieu of requiring S.K.A. to
complete his remaining community service hours. Put
differently, the court’s order was an apparent attempt to hold
S.K.A. individually accountable for his actions. See Utah Code



20150918-CA                     6                 2017 UT App 12
                            In re S.K.A.


Ann. § 78A-6-102(5)(a). Because this motivation is consistent
with the purposes of the juvenile court, we cannot conclude that
the juvenile court misinterpreted Utah Code section 78A-6-117
when it sentenced S.K.A. to a suspended jail term as an
alternative to detention. 2

¶12    The order of the juvenile court is affirmed.




2. Like the juvenile appellant in In re O.P., S.K.A. contends that
pursuant to Utah Code subsection 78A-6-117(2)(t), “a child may
not be committed to jail.” See 2016 UT App 181, ¶ 10, 380 P.3d 69;
see also Utah Code Ann. § 78A-6-105(6) (LexisNexis Supp. 2014)
(“‘Child’ means a person under 18 years of age.”). S.K.A.
acknowledges that subsection 78A-6-117(2)(t) “only forbids the
imposition of jail . . . for a ‘child,’ and that [he] was no longer a
child under the statutory definition by the time his case was
adjudicated”; however, he points to the fact that he “was still a
child at the time of the offense.” This issue was settled adversely
to S.K.A.’s position in In re O.P., 2016 UT App 181, ¶ 10.




20150918-CA                      7                 2017 UT App 12